Exhibit 99(a) HISTORICAL QUARTERLY SALES BASED ON OUR NEW MARKET CLASSIFICATIONS Market Q1 2010 Q2 2010 Q3 2010 Q4 2010 Total 2010 Retail Building Materials $ Industrial Commercial Construction and Concrete Forming Residential Construction Manufactured Housing Total Gross Sales Sales Allowances ) Total Net Sales $ Market Q1 2009 Q2 2009 Q3 2009 Q4 2009 Total 2009 Retail Building Materials $ Industrial Commercial Construction and Concrete Forming Residential Construction Manufactured Housing Total Gross Sales Sales Allowances ) Total Net Sales $ Market Q1 2008 Q2 2008 Q3 2008 Q4 2008 Total 2008 Retail Building Materials $ Industrial Commercial Construction and Concrete Forming Residential Construction Manufactured Housing Total Gross Sales Sales Allowances ) Total Net Sales $ $
